Citation Nr: 9926183	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-35 024	)	DATE
	)
	)                                    

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including   dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, with service in the Republic of Vietnam.  Awards and 
commendations given the veteran included the Vietnam Service 
Medal, the Army Commendation Medal, the Vietnam Campaign 
Medal, the Combat Infantryman Badge, and the Purple Heart.  

For reasons which will become apparent, the issue of 
entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 has been rendered 
moot.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1997.  

2.  According to the certificate of death, the immediate 
cause of the veteran's death was suspected ventricular 
fibrillation, due to, or as a consequence of, 
arteriosclerotic heart disease.  Other significant conditions 
contributing to, but not resulting in the underlying cause of 
the veteran's death were post-traumatic stress disorder and 
diabetes mellitus.  

3.  At the time of the veteran's death, service connection 
was in effect only for post-traumatic stress disorder, 
assigned a 50 percent evaluation.  

4.  The veteran's service-connected post-traumatic stress 
disorder as likely as not played a significant role in his 
death from arteriosclerotic heart disease.  

5.  The veteran was discharged from active service under 
other than dishonorable conditions, and as likely as not died 
as a result of a service-connected disability (post-traumatic 
stress disorder).


CONCLUSIONS OF LAW

1.  A service-connected disability, specifically, 
post-traumatic stress disorder,                caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.312 (1998).  

2.  The appellant has basic eligibility for Survivors' 
Educational Assistance.  38 U.S.C.A. § 3501(a)(1)(B)(West 
1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision of December 1990, the Regional Office 
(RO) granted service connection and a 30 percent evaluation 
for post-traumatic stress disorder, effective from July 31, 
1990.  

On Department of Veterans Affairs (VA) psychiatric 
examination in January 1992, the veteran stated that he had 
served one year in the Republic of Vietnam, "where he was an 
infantryman and machine gunner."  The veteran's complaints 
included extreme difficulty with anger, and a distrust of 
authority figures.  He additionally reported that he often 
felt as if his life were "useless."  The veteran stated that 
he had nightmares which might occur "every night for a week," 
and then "go away for several days," but which, on average, 
occurred 3 to 4 times per week.  He further commented that he 
had "a very short fuse."  According to the veteran, he was a 
loner, with no real friends.  For the last year and a half, 
he had been receiving outpatient treatment, both on an 
individual and group basis.  

On mental status examination, the veteran's speech was clear, 
coherent, and goal-directed, and of normal rate, rhythm, 
cadence, and volume.  His thought and thought content were 
within normal limits.  The veteran's affect was on several 
occasions depressed, as exemplified by his becoming tearful 
when talking about deaths which he had witnessed in Vietnam, 
loss of friends, and his own difficulty in establishing 
close, caring relationships with family members.  According 
to the veteran, his mood was poor.  He was well oriented, and 
his sensorium was clear.  During the course of the 
evaluation, the veteran displayed normal recent, immediate, 
and remote memory, as well as a good ability to abstract, and 
generalized normal cognitive and performance abilities.  His 
insight was fair, and his judgment conventionally intact.  
The pertinent diagnosis was chronic moderate post-traumatic 
stress disorder.  In the opinion of the examiner, the veteran 
had been "left with a full spectrum of post-traumatic stress 
disorder symptomatology."  

In a rating decision of May 1992, the veteran's previous 
30 percent evaluation for post-traumatic stress disorder was 
increased to 50 percent, effective from July 31, 1990.  

A VA record of hospitalization dated in November 1995 reveals 
that the veteran was hospitalized at that time with a several 
month history of fairly stable exertional chest discomfort 
which was relieved by rest and nitroglycerin.  Reportedly, 
the veteran had shown an abnormal exercise treadmill test, 
characterized by a rapid rise in pulse rate, conduction 
disturbance, and nonspecific, nondiagnostic ST and T-wave 
changes.  The veteran was admitted under a "rule out" 
protocol due to his history of chest pain.  Careful 
discussion with the veteran regarding the pattern of his 
pain, as well as review of negative laboratory and EKG 
studies while hospitalized, resulted in a decision for the 
veteran to return home.  At the time of discharge, it was 
noted that the veteran was to be contacted by Cardiology 
Service for consideration of an elective cardiac 
catheterization.  The veteran was to abstain from heavy 
exercise, and report to a medical facility were he to 
experience persistent or increasing chest pain.  The 
pertinent diagnoses were arteriosclerotic cardiovascular 
disease with a suspected slowly progressive exertional 
angina; diabetes mellitus; hypertension; and post-traumatic 
stress disorder.  

At the time of a period of private hospitalization in early 
December 1995, it was noted that the veteran had recently 
been initiated on evaluation for cardiac disease to the VA, 
and that, for about a month and a half, he had been 
experiencing increasing shortness of breath.  The veteran 
stated that he used to able to walk about 2 miles a day, but 
now experienced chest pain as well as shortness of breath 
were he to attempt to do so.  Reportedly, about midnight, the 
veteran had been lying in bed without any exertion, at which 
time he became quite short of breath, and began to choke.  At 
that time, the veteran had approximately a two-minute episode 
of chest pain centrally and just to the right of his sternum.  
The veteran stated that he took an occasional nitroglycerin 
pill, usually one every other day, though three days ago, he 
had found it necessary to use three pills in one day.  

Radiographic studies of the veteran's chest conducted during 
his hospitalization showed enlargement of the left ventricle, 
but no clear infiltrates.  There was some prominence of some 
of the upgoing vasculature, and electrocardiographic studies 
showed a questionable Q-wave in lead III, as well as some 
nonspecific ST-T-wave changes in the left lateral leads, and 
a flipped P-wave in aVL.  The clinical assessment was acute 
congestive heart failure, with poorly controlled diabetes 
mellitus, a history of hypertension, and a history of 
hypercholesterolemia.  

At the time of a period of VA hospitalization in early 
December 1995, it was noted that the veteran had been 
admitted to the hospital in late November for three days 
following a treadmill test, during the course of which his 
blood pressure dropped and he experienced an apparent 
aberrant superventricular tachycardia.  Reportedly, during 
his recovery, the veteran showed some ST depression in the 
lateral leads, suggestive of ischemia.  Following an 
uneventful hospital course, the veteran was discharged home 
to complete his semester of studies at a local college, and 
then be admitted electively for coronary angiography.  On the 
night of admission, the veteran awoke with retrosternal chest 
pain, and developed severe breathlessness, with the result 
that he was rushed to a local private medical facility.  
Review of aid car records showed that the veteran had rales 
throughout all lung fields.  He received Morphine, Lasix, and 
oxygen, and, by the time he arrived at the hospital, had 
rales at both (lung) bases.  The veteran's chest subsequently 
cleared, and there was no evidence of either infarct or 
ongoing failure.  Reportedly, the veteran had remained 
clinically stable since his transfer to the current VA 
facility in early December.  

Because of highly suggestive symptoms coupled with the 
veteran's clear-cut history of progressive exertional angina, 
as well as suggestive ST changes, arrangements were made for 
the veteran's early transfer to the Portland VA Hospital on 
December 5, 1995.  The pertinent diagnoses noted at the time 
of discharge were arteriosclerotic cardiovascular disease, 
with an indeterminate, but suggestive treadmill test on 
November 20, 1995; and an episode consistent with acute 
pulmonary edema due to left ventricular ischemic dysfunction 
on December 2, 1995; diabetes mellitus; post-traumatic stress 
disorder; and hypertension.  

During the veteran's hospitalization at the Portland VA 
Medical Center, he underwent cardiac catheterization, which 
revealed an LAD with 99 percent proximal stenosis, as well as 
lateral filling from the RCA and diagonal, which were both 
severely diseased.  The circumflex was 99 percent proximally 
stenosed with diffuse disease, and the obtuse marginal 
revealed moderate proximal stenosis.  At the time of cardiac 
catheterization, the RCA revealed a large vessel with 
distally 99 percent stenosis.  

The veteran was subsequently taken to the operating room, 
where he underwent a four-vessel coronary artery bypass graft 
which included a LIMA to the LAD, reversed saphenous vein 
graft to the circumflex, PDA, and RPL vessel.  
Postoperatively, he did well, and was therefore discharged 
home.  The pertinent diagnosis was unstable angina.  

In a VA record dated in September 1996, it was noted that the 
veteran was concerned because various blood pressure readings 
taken at different businesses had been elevated.  Reportedly, 
the veteran was enrolled at a local college, and under 
increased stress at the time.  It was recommended that the 
veteran decrease his salt intake, and contact his physician 
should his blood pressure remain elevated.  

In a death certificate dated in January 1997, it was noted 
that the veteran died on January [redacted], 1997.  The immediate 
cause of the veteran's death was suspected ventricular 
fibrillation, due to, or as a consequence of, 
arteriosclerotic heart disease.  Other conditions 
contributing to, but not resulting in, the underlying cause 
of death were post-traumatic stress disorder and diabetes 
mellitus.  

In a statement of April 1997, the physician who had signed 
the veteran's death certificate wrote that various records 
indicated that the veteran was 50 percent service connected 
for post-traumatic stress disorder, but was primarily being 
treated by the VA for cardiovascular disease.  The primary 
cause of the veteran's death was listed as "ventricular 
fibrillation due to arteriosclerotic heart disease."  
According to the veteran's physician, post-traumatic stress 
disorder had been listed as a significant condition (on the 
veteran's death certificate) only in the sense that it 
appeared from review of the record and discussion with the 
veteran's spouse that post-traumatic stress disorder 
continued to be a stressor for the veteran.  The veteran's 
physician further noted that "post-traumatic stress disorder 
was not associated with the direct cause of death in (the 
veteran's) case."  

In a statement of November 1997, the veteran's treating VA 
cardiothoracic surgeon wrote that the veteran had undergone 
coronary artery bypass surgery in December 1995, from which 
he had made an uneventful recovery.  Based upon the 
physician's assessment before and after surgery, the veteran 
suffered from severe post-traumatic stress disorder which 
contributed to a great extent to his coronary artery disease, 
and also to the continued progress of the disease after 
surgery.  The veteran's cardiothoracic surgeon further 
commented that it was his opinion, in conjunction with "the 
extensive number of articles available," that the veteran's 
post-traumatic stress disorder was "a significant risk factor 
for his coronary artery disease and death."  

In March 1998, the Decision Review Officer of the VARO 
located in Portland, Oregon, requested of the Director, VBA 
Compensation and Pension Service, "an advisory opinion" as to 
whether there was a direct relationship between 
post-traumatic stress disorder and the veteran's coronary 
heart disease.  

In January 1999, the Director of Compensation and Pension 
Service stated the following:  

This veteran's claims folder was referred 
for an opinion whether the 
service-connected post-traumatic stress 
disorder contributed to his death from 
nonservice-connected coronary artery 
disease.  

The review of the claims folder indicates 
that a 50 percent evaluation was assigned 
for post-traumatic stress disorder in 
July 1990.  The available medical records 
dated June 1990 indicate a history of 
diabetes mellitus and hypertension.  The 
laboratory tests showed poor control of 
the diabetes on oral medication.  
Additionally, highly elevated levels of 
cholesterol, obesity, and a family 
history of early death from coronary 
artery disease were also noted.  In 1992, 
the veteran had ischemic changes on EKG 
followed by the development of unstable 
angina.  In December 1995, the veteran 
developed acute congestive heart failure 
and underwent quadruple coronary artery 
bypass graft.  

Service connection for coronary artery 
disease secondary to post-traumatic 
stress disorder was denied.  The veteran 
died in January 1997 from ventricular 
fibrillation due to coronary artery 
disease.  Diabetes mellitus and 
post-traumatic stress disorder were also 
noted on the death certificate.  The 
surviving spouse submitted a letter from 
(a VA physician) who opined that the 
veteran's post-traumatic stress disorder 
was a significant risk factor for his 
coronary artery disease and death.  

Fast Letter 96-95 addressed the subject 
of the relationship between 
post-traumatic stress disorder and the 
subsequent development or aggravation of 
a nonservice-connected heart disease.  
The Fast Letter noted that this Service 
has consulted with VHA concerning this 
issue.  VHA has indicated that 
physiological responses to acute 
stressful events are well documented, but 
the long-term latent effect of stress due 
to post-traumatic stress disorder and the 
etiology of heart disease has not been 
well documented.  

This veteran had numerous risk factors 
for early coronary artery disease, 
including poorly controlled diabetes, 
high levels of cholesterol, hypertension, 
obesity, and a positive family history.  
In the past, this Service had obtained 
numerous opinions from the Under 
Secretary for Health concerning the 
relationship between post-traumatic 
stress disorder and the development of 
cardiovascular disease.  The response was 
invariably negative.  Currently, there is 
insufficient evidence in the literature 
to attribute heart disease to "stress" or 
anxiety.  

This Service finds that the available 
medical evidence is consistent with death 
from severe coronary artery disease due 
to numerous risk factors, including 
uncontrolled diabetes mellitus, 
hypertension, elevated cholesterol, 
obesity, and positive family history.  
Given the moderate symptoms of 
post-traumatic stress disorder, there is 
no conclusive evidence that the veteran's 
service-connected post-traumatic stress 
disorder has precipitated his death from 
ventricular fibrillation due to coronary 
artery disease.  



Analysis

At the outset, the Board finds that the appellant's claims 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  That is, she has 
presented claims which are plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the appellant is 
required in order to comply with the duty to assist her 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Moreover, where a veteran served ninety (90) days or more 
during a period of war, and cardiovascular disease or 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1998).  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(1998).  

The appellant, the widow of the veteran, seeks entitlement to 
service connection for the cause of the veteran's death, as 
well as compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 1998).  Regarding the 
issue of service connection for cause of death, the benefit 
sought on appeal can be awarded only where the cause of the 
veteran's death is found to be service related, or if a 
disability incurred in service contributed substantially or 
materially to cause death.  

The appellant argues that the veteran's service-connected 
post-traumatic stress disorder, for which he was in receipt 
of a 50 percent evaluation at the time of his death, caused 
or contributed substantially or materially to his death from 
arteriosclerotic heart disease.  It is not argued, nor is it 
otherwise shown, that, during the veteran's period of active 
military service, he suffered from cardiovascular disease, or 
any other disability listed as the immediate or underlying 
cause of his death.  

A review of the record discloses that, for a period of years 
prior to the veteran's death, he suffered from coronary 
artery disease, as well as diabetes mellitus and 
hypertension.  Additionally noted were elevated levels of 
blood cholesterol, obesity, and a family history of early 
death from coronary artery disease.  In December 1995, the 
veteran was shown to suffer from congestive heart failure, 
for which he subsequently underwent cardiac catheterization, 
and a four-vessel coronary artery bypass graft.  In the early 
hours of January [redacted], 1997, the veteran experienced ventricular 
fibrillation, and expired.  That particular event was listed 
as the immediate cause of the veteran's death on his death 
certificate.  Other significant conditions contributing to, 
but not resulting in the underlying cause of the veteran's 
death were post-traumatic stress disorder and diabetes 
mellitus.  

The Board notes that, in correspondence of April 1997, the VA 
physician who had signed the veteran's death certificate 
wrote that he had listed post-traumatic stress disorder as a 
"significant condition" (on the death certificate) only in 
the sense that it appeared from a review of the record and 
discussion with the veteran's spouse, and that post-traumatic 
stress disorder was not associated with the "direct cause" of 
the veteran's death.  Nonetheless, in a statement of November 
1997, the cardiothoracic surgeon who had performed the 
veteran's bypass surgery (and who, presumably, had an 
intimate knowledge of the history of the veteran's coronary 
artery disease) wrote that, based upon his assessment both 
before and after surgery, the veteran suffered from "severe 
post-traumatic stress disorder which contributed to a great 
extent to his coronary artery disease and the continued 
progress of the disease following surgery."  It was further 
his opinion, based on his knowledge of the veteran, and the 
"extensive number of articles available," that (the 
veteran's) post-traumatic stress disorder was a significant 
risk factor for his coronary artery disease and death.  

The Board acknowledges that, in an opinion of January 1999, 
the Director of Compensation and Pension Service wrote that 
there was "insufficient evidence" in the literature to 
attribute heart disease to "stress" or anxiety, and that, 
given the moderate symptoms of the veteran's post-traumatic 
stress disorder, there was "no conclusive evidence" that the 
veteran's service-connected post-traumatic stress disorder 
precipitated his death from ventricular fibrillation due to 
coronary artery disease.  This is not, however, the standard 
by which the Board is bound.  Rather, at that point when all 
the pertinent evidence of record is assembled, the Board is 
responsible for determining whether that evidence supports 
the claim, or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When, 
after consideration of all of the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  

In the present case, at the time of the veteran's death, he 
was in receipt of a 50 percent evaluation for post-traumatic 
stress disorder, thereby establishing the presence of at 
least considerable social and industrial impairment.  While 
in April 1997, one of the veteran's physicians commented that 
post-traumatic stress disorder was not associated with the 
direct cause of the veteran's death, the veteran's 
cardiothoracic surgeon, who was closely involved in the 
veteran's care prior to his death, has stated that the 
veteran suffered from severe post-traumatic stress disorder 
which, in his opinion, contributed to a great extent to the 
veteran's coronary artery disease, and was a significant risk 
factor for that disease and his subsequent death.  

As noted above, the Director of Compensation and Pension 
Service has opined that there is "no conclusive" evidence 
that the veteran's service-connected post-traumatic stress 
disorder precipitated his death.  However, based upon a 
review of the entire evidence of record, the Board is of the 
opinion that such evidence is, at a minimum, in equipoise, 
and that the veteran's service-connected post-traumatic 
stress disorder as likely as not contributed substantially or 
materially to his death from arteriosclerotic heart disease.  
Accordingly, a grant of service connection for the cause of 
the veteran's death is in order.  

The Board notes that, in addition to service connection for 
the cause of the veteran's death, the appellant seeks 
dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318.  Such benefits are 
available, however, only in the case of a veteran whose death 
is not service connected.  38 U.S.C.A. § 1318 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.22 (1998).  As per the 
aforementioned discussion, service connection is now in 
effect for the cause of the veteran's death.  Accordingly, 
the issue of entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 has been rendered moot.  

As regards the issue of entitlement to Dependents' 
Educational Assistance pursuant to the provisions of 38 
U.S.C. Chapter 35, the Board notes that a child or surviving 
spouse of the veteran will have basic eligibility for such 
benefits where the veteran was discharged under other than 
dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of his 
death; or where the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1)(B) 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.807(a) (1998).

As indicated above, it has now been determined that the 
veteran's service-connected post-traumatic stress disorder 
caused or contributed substantially or materially to cause 
his death.  Inasmuch as, at the time of his separation from 
active service in July 1969, he received an Honorable 
Discharge, basic eligibility for Dependents' Educational 
Assistance under the provisions of 30 U.S.C. Chapter 35 is in 
order.





ORDER

Service connection for the cause of the veteran's death is 
granted.  

Basic eligibility for Dependents' Educational Assistance 
pursuant to the provisions of 38 U.S.C. Chapter 35 is 
granted.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

